Title: From James Madison to Thomas Jefferson, 16 November 1806
From: Madison, James
To: Jefferson, Thomas



ca. 16 November 1806

Foreign Relations--Insert "since" before "taken place" at the Beginning of line 11.  The preceding delay did not altogether proceed from events independent of the will of one of the parties, and those who are chargeable with it, ought not to be acquitted of the consequences.  EnglandPerhaps the following change would of the whole sentence or answer.  "The delays which have since taken place in our negociations with the British Govt. appear to have proceeded from causes which leave one in expectation that &cSpainInstead of Spain has "consented" &c it might be better to say Spain has taken steps preparatory to the negociation at Paris in which our Ministers are authorized to meet her.  The term used may seem to imply a proposition from the U. S. wch. was consented to.In the penult line of p. 1. For "hope of friendly settlement" perhaps "course of friendly negociation" might be a more suitable expression.  Such a change however can not be natural if proper.The last instructions to Wilkinson do not assume the Sabine as the essential line of separation for the troops.  They authorize him to settle a provisional line, and in no event to pass himself beyond that river.  It may be well therefore to vary the sentence on that point so as to run "in that quarter to maintain a temporary line separating the troops of the two nations & to permit no new settlemt. or post to be taken Eastward of the Sabine river.Would it not be well to allude to a continuance of our friendly standing with France, & the other belligerent nations, or generally with other nations of EuropeNew OrleansInstead of "to secure that point by all the means in our power"--"to provide for that point a more adequate security.Insurrections.This Paragraph suggests several legal questions: such as, whether in strictness any preventive measures, are consistent with our principles except security for the peace & good behavior, whether that remedy is not already applicable to the case in question, where a preparation of force justifies a suspicion of criminal intention, and whether the existing provision for the case of an enterprize meditated on a foreign nation, is not rather penal agst a crime actually committed by the preparation of means with such an intention, than preventive of the actual commission of a crime.  To guard agst. the criticisms which may be formed on these questions, some such change as the following is suggested for consideration:"For those crimes when actually committed the laws make provision.  Would it not moreover be salutary to provide for cases where the means of force are prepared only for a meditated enterprize agst. the U. S. as has been done for cases where the enterprize is meditated by private individuals against a foreign nation?  It merits consideration also, whether the preventive process of binding to the observance of the peace and good behavior, ought not to be expressly extended to acts, without the limits of the U. S. in cases where the acts are contrary to law, and there is sufficient ground for suspecting the intention, to commit them."This change is suggested on the supposition that the occasion requires a paragraph to be addressed to Congress; manifestly alluding to the late information &c.  Perhaps the question may be decided with the advantage of new lights from the Westward in time for the message.
Barbary"The late mission" may be equivocal or obscure.  "With Tunis alone some uncertainty remains" would perhaps be sufficient.Missouri.The tenor of this ¶ ought to be such as to give as little topic as possible for foreign jealousy or complaint, especially as we are not prepared to say that the expedition did not enter limits within which Spain has real or plausible claims.  It is certain that it will be presented to Spain as a measure agst. which she has a right to take offence.  The ¶ might better parry the inconvenience, by being made less particular, & by avoiding any allusion to the uses to which the Pacific Country may be applied.Red River."nearly as far as the French establishments &c" has the advantage of suggesting a plausible reason for not going on: but may it not also imply that those establishs. were the limit to our claim?Mississippi.The survey of the Missispi furnishes, certainly, a very apt occasion for bringing into view our legitimate boundaries in the latitude 49.--but as the mere assertion by ourselves will not strengthen our title, and may excite British sensations unreasonably, it may be doubted whether that much of the ¶ had not as well be omitted.University &c.The denounciation of standing armies navies & fortifications can not be better expressed, if there be no room to apprehend that so emphatic a one may not at the present juncture, embolden the presumption in foreign nations that an insuperable aversion to those objects guarantees the impunity of their insults & aggressions."arts manufactures & other objects of public improvement" seem to give a latitude nearly equivalent to "general welfare" afterwards suggested to be too dangerous to remain a part of the Constitution.  "& other objects of public improvement which it may be thought proper to specify" would avoid the inconsistency.After "the present State of our Country" might be added "and with the aid of the sale of public lands would be adequate to Roads & Canals" also.instead of "sweep away all restraints &ca"--"demolish the essential barriers between the General & the State Govts."conclusion."as far as they are capable of defence" suggests a disagreeable & impolitic idea.  "preparations for the defence &" without that expression, will suffice.  This member of the sentence ought to be separated from the succeding ones, which do not prig &, not being like these without expence till called into actual use.It does not seem correct to say that war is forced on us by vain appeals to the justice of other nations: "In spite of appeals, &c or some such turn to the expression, would obviate the criticism
